Citation Nr: 0008351	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a lumbar disc 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from November 
1962 to April 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
40 percent disabling was denied for back injury, status post 
excision of L4-5 and fusion, with degenerative disc disease 
of L5-S1.  

It has been held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The Board remanded the claim in July 1998 for further 
development.  All requested development has been completed.


FINDING OF FACT

The veteran's lumbar disc disability is currently manifested 
by forward flexion of 48 degrees, backward extension of 7 
degrees, left lateral flexion of 18 degrees, and right 
lateral flexion of 20 degrees with objective evidence of pain 
on motion.  Neurologically, lower extremity muscle strength 
was active against gravity and some resistance and deep 
tendon reflexes were absent at the knees.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent have not been met for a lumbar disc disability.  38 
U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 
4.71(a), Diagnostic Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected back 
disability has increased in severity, to the point where an 
evaluation in excess of 40 percent is warranted.  
Specifically, he has claimed that he is unable to perform the 
duties for his employment, as his ability to bend, lift, 
turn, and stoop are considerably limited.  He also indicated 
that he can't reach above his shoulder and he is taking 3600 
mg of painkillers a day as treatment.  He has also claimed 
that the arthritis from his back to his upper spine limits 
his ability to breathe properly.  

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) that is, the claim is 
plausible.  The Board notes that claims for increased 
evaluations are generally considered to be well grounded, 
where the disorder was previously service-connected and rated 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Medical Evidence

The VA treatment records dated June 1995 to September 1998 
show that the veteran was seen for complaints of low back 
pain.  In May 1996 back and spine tenderness upon palpation 
of paraspinal muscles were noted.  X-rays showed diffused 
degenerative arthritis of the entire spine with extensive 
osteophytes and narrowing of the intervertebral spaces.  The 
diagnostic impression was degenerative joint disease of the 
spine.  In December 1997 the assessment was chronic low back 
pain.  

Private medical records, dated May 1996, show that the 
veteran was seen for complains of back pain.  The X-rays 
revealed some bambooing calcification in lumbar with 
discogenic disc disease and loss of lumbar lordosis.  

In July 1996, the veteran was afforded a VA examination for 
compensation and pension purposes.  The report showed 
lordosis with a moderated fixed deformity.  The musculature 
of the veteran's back was adequate.  Forward flexion was to 
34 degrees, left lateral flexion was to 10 degrees and right 
lateral flexion was to 22 degrees.  He was unable to attempt 
backward extension.  Moderate objective evidence of pain on 
motion was noted, however no neurologic involvement was 
indicated.  The diagnosis was degenerative arthritis of the 
lumbar spine with post diskectomy L4, L5, S1.  

Pursuant to the Board's July 1998 remand the veteran was 
afforded a VA examination in October 1998.  The veteran 
reported that he tried various therapeutic modalities as well 
as evaluations by the VA Pain Clinic.  The veteran described 
temporary relief from pain, however, no long lasting effect.  
The neurologic portion of the examination revealed that he 
had normal bulk in the lower extremities, however, he had 
active movement against gravity and some resistance at the 
iliopsoas and the anterior tibialis bilaterally.  The sensory 
examination showed a subjective difference between sensory 
discrimination to temperature and touch on the arms and legs 
as opposed to the face.  Deep tendon reflexes were absent at 
the knees and coordination showed rapid alternating 
movements.  His gait was slow but independent.  The diagnosis 
was degenerative joint disease of the spine with chronic low 
back pain.  

The October 1998 VA spine examination revealed objective 
evidence of painful motion, spasm, weakness and tenderness.  
The veteran reported that he experienced flare-ups in cold 
weather that was alleviated by dry hot weather.  Forward 
flexion was 48 degrees and the normal is 80 degrees.  
Backward extension was 7 degrees and the normal is 20 
degrees.  Flexion to the right was 20 degrees and the normal 
is 34 degrees.  Flexion to the left was 18 degrees and the 
normal is 30 degrees.  There was a 14 cm. lumbar scar in the 
midline.  The musculature was satisfactory.  Knee jerks were 
somewhat diminished on each side and ankle jerk was somewhat 
diminished on each side and equal.  The diagnosis was post 
diskectomy L4-5 and S1 with fusion and loss of function due 
to pain.  

In response to the Board's questions in the remand the 
examiner stated that there was pain, weakened movement, 
excess fatigability, and incoordination on movement was 
noted.  The examiner indicated that there was likely to be 
additional range of motion loss with pain on use including 
flare-ups and with weakened movement, excess fatigability and 
incoordination.  He reported that pain significantly limited 
the veteran's functional ability during flare-ups or when the 
lumbar spine was used repeatedly.  The examiner stated that 
the veteran had pain, limitation of motion and limitation of 
function.  

Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent, to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In making its determination 
in this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1999) 
and DeLuca.

Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).  
38 C.F.R. § 4.71a (1999).  

An evaluation of 40 percent has been assigned for the 
veteran's lumbar disc disability under Diagnostic Code 5293, 
for intervertebral disc syndrome.  An evaluation of 40 
percent disabling is warranted based on evidence of severe, 
recurring attacks with intermittent relief, and an evaluation 
of 60 percent disabling is warranted for a pronounced 
disability manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (1999).  

Having reviewed the evidence, the Board finds that the 
objective evidence does not support the assignment of an 
evaluation in excess of 40 percent disabling for the 
veteran's a lumbar disc disability at this time.  
Specifically, the veteran has already been afforded the 
highest evaluation allowable under Diagnostic Code 5292, for 
severe limitation of motion of the lumbar spine, as a higher 
evaluation is not contemplated under those criteria.

Under Diagnostic Code 5293, a higher (or 60 percent) 
evaluation requires evidence of pronounced intervertebral 
disc syndrome which is manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Although the veteran had 
characteristic pain and muscle spasms were noted knee jerks 
and ankle were jerks were present, granted somewhat 
diminished on each side and equal.  The veteran reported that 
he experienced flare-ups in cold weather that was alleviated 
by dry hot weather.  The October 1998 VA examiner indicated 
that pain significantly limited the veteran's functional 
ability during flare-ups or when the lumbar spine was used 
repeatedly. The veteran described temporary relief from pain, 
however, no long lasting effect.  Persistent symptoms 
compatible with little intermittent relief were not 
exhibited.  

The Board is also aware that a higher evaluation may be 
assigned on the basis of functional loss.  In the Board's 
view, the objective evidence is consistent with a 
characterization of the veteran's a lumbar disc disability as 
severe, based on the objective findings of limitation of 
motion on flexion and extension which are shown on the report 
of the October 1998 VA examination, which also indicates that 
there was objective evidence of pain on motion.  Despite the 
findings of limitation of motion, the musculature of the 
veteran's back was normal for his age.  In the Board's view, 
there is no evidence of functional loss to such a degree as 
to warrant an evaluation in excess of 40 percent disabling, 
especially in light of the fact that the 40 percent 
evaluation corresponds to a disability manifested by the most 
severe degree of limitation of motion.

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of Diagnostic Codes 5285, 5286, or 5289.

For the reasons stated above, the objective evidence does not 
support the assignment of an evaluation in excess of 40 
percent disabling for a lumbar disc disability under any of 
the pertinent diagnostic criteria.  As such, the Board finds 
that the preponderance of the evidence weighs against a 
finding that an evaluation in excess of 40 percent disabling 
is warranted for a lumbar disc disability.  Accordingly, the 
veteran's claim for an increased evaluation is denied.


ORDER

An evaluation in excess of 40 percent is denied for the 
veteran's lumbar disc disability.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

